REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
Paix - Travall - Patrie Peace-\WVork-Fathenan

MINISTERE DES FORETS MINISTRY OF FORESTRY
ET DE LA FAUNE AND WILDLIFE
SECRETARIAT GENERAL
DIRECTION DES FORETS DEPARTMENT OF FORESTRY

ANNEXE 2 de la Convention provisoire : CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1090

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom : SOCIETE FORESTIERE WANDJA.
Adresse : B.P. 10 110 Yaoundé

Téléphone _ : 221 98 771735 41 97

Fax : 220 85 70

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 103 500 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province ; Est
Départements ; Lom et Djerem
Arrondissements É Bertoua ù 103 500 ha
Communes E Bertoua à 32 000 ha
Belabo ; 71500 ha
DATE LIMITE DE VALIDITÉ ë 3 ans à compter de la signature de la convention

provisoire d'exploitation

Le présent cahier des charges comporte des clauses générales et
particulières. Les clauses générales concernent les prescriptions technique
l'exploitation forestière et les prescriptions d'aménagement que doit respecter l'exploi ant
Les clauses particulières concernent les charges financières et indiquent les obligations @

s ch

l'exploitant en matière de transformation des bois, et celles liées au cahier des cha
spécial pour les UFA situées à proximité des aires protégées.

EE 1

A - CLAUSES GÉNÉRALES
Article 1: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des die
d'usage des villageois. °

Generated by CamScanner

|
\

LR U9IO/GEUCE]
œ TANIRONN] SOLE UOSTENNE €]
œ ELLE DETON EX)
08 IE EnUd07| BBONONSSOBUCE) SOL TSS0BU08/940zv]
Fa ÉLLCRU TENTE En EHESS] 6021 FPY|
Fa ESAQOT NSEUU DEF UE 2081 RL
œ ÉTEND) SIDE SUES TN AEUV| SLT ELU
œ MISES SMUEIETSTOUoN] CULSE EU 5501 EUROpuy|
œ GULGOETTENTE ELU CULCE EUX D EUR
œ EURE STE PTE) DIET EOVT YO]
œ ESONps EU) COLE RU EL
RQ)
ES EE EEE EAP 7 LT 77 EUEBUZ)
GS EST TEET ENTOITGTE) CRE EN CHU0D EI]
FC ÉREOEENT ETTOETETE) ÉLERES Er]
L ÉLELENT TNUVE) FSSEBUSSSY) DE LS
ES e14s epnoqno| TOxuBUSAO| ZE TOHUBUSA ©)
œ EUFAUEN EoUNonv | FUNONO] S2IT FH)
ES ERIC EST ENT OMENE | FSSe RON] BIT LES
_S ÉTIEAT) EDEUS UE] 201e EPEUES #ssn00]
TE EEE BBA EHLT EDEN
Fæ RETE | UNE BOB) ZIIT EQLEEURETENTS
w GRIES EEE] 0601 HER
S CRE AUS CEE
ES RUEDUE Wu Sauspa Ia] EEE mivrEupaEq
ES] SHARP EM) EE MUIT SEnor EBuan a]
Frs HEUSSOT Epnoano) BUSBUSSS| 601 ÉRRUTE
[rs TUOSEUOU SENS) CLONE FSU07 550€]
Las HRIPES EIRE) EUEQUTE PU FLEX)
a: LSPID ESnEN| HOPUOV] BIEL EE)
TS UORKOISPS UOIAUDOIEU SnoÂVEQUES|  TL2L EQUES/FUP OS OA y]
œ HEDNUSMUDS UNUEUE | Rav] Tor FAN
_ SR EI DONSSRT EOH WESSEQ Sp NS]
ES BARON ET LT NET SUB Toy
ES ER EUEEN) DR ON | SIN SP Enofes
C E
for EL OT EG EEE FEV] GT
En EEE EEE] GPA Ie Ron
GT EEE TT OTT) LU IETETS Sn
voir CAPES OUETO)
Œi aere sisdoousd] Suegol auessyasounomy
QOr | UNSESIEQ Uopueporaenss 00) BUGPIS| ZE HO ET
CRUE ENT
TS TT BeneQe) EUR
oura | anbynuarss mon ouenoeusoa woy opos oou056g

Generated by CamScanner
œŒ CCTRENTIEN Duels depe Won Oil ONE]

TS TEEN TES) WI] S2EL Bplaia]

œŒ DCE EU ZEuE a

œ Topo] Eeer TR ET)

Œ TR NOPO] 2er EE)

œ EMSUOIES EUSIEA0S G| BEQUEQ) EPL equEG)

CU EUESUE SSKdOU y ROBNOPAON] 2121 EGIpog

œŒ CLEMENT) Hoi 8081 LA
Œ SU SequEn | Hueuo eisv] SET

œ ÉLETENTEET) TEAON ENS) Pers DODUENNON ES)

GS CET TT) EE" BETA ENEUT

05 ES0810 2504 BIEBUY] SEL BB0AO/91EEUv|

os SiSUSUoqeE eIBunuI] MOQNOQAEMANOE|  ZLEL AOPUy|

EE

os [1 ‘aeuume  eudosopull inqw/Buoxa| Girl Buoygnnonuy|

GS as pans] OS ENUEIR JOIE FOI ET)

Œ SUSSSENNE ES SpIOUS EG BUEUIO] 2081 LITE]

Œ ELLE) BGPARUOEUV| SSET TOO)

Œ HOIPATENR SU EU EL FO 7 M Ov)

Œ REDON UE Ed EUv] LOL EE)

TopoBsres)|

CE] SPUEI EU0e | HESLPES] FEIL wi]

œ LULLTATEIELTO) EEE ON EN ES ELLE

TRNETOS]

4 aeiqpiuu | sndie90i8id] deqnnune jean| 8211 ET)

SUSUoQEE snopoSAO| Unpy] PAIE LT)

EEE) EBUeBu dos] GEL TEEN

TPESPn BAT EE RU ONE] SEZT | UPS doNaNRIEe eBEN|

SPORTS AFS] LULOE ELA EBEU dONSeBEN|

EEE E TE | DOS depy] ceir FEU)

SAUEREMUET SAUJUEUOUSISIQ| ueks| 2E2L IMEUR ON)

TAB IECUE | GE RE ET]

EESdOUU EMSIEIS| BUEUEAN] 6221 BUEUEXN/ET00 |

AIS EROQUED “Eure exoqueS) TESSquA Eau] del WE NBuT |

TOIGSIa EE a] Fanny soma Bussss| EGEL ci

ET TEE LD EE LE LENS 4) TE]

Edesoiseu Mob] SON] SÉPUEIE SNORE HO] 922 LD

BSUS70douONq xE UE] WOPOSS3] PET TENOE 7 SNA)

SSUSTEUE SAque ua] LUE RE ET]

HEZNOTS) ENOIEPIO) ETOUROE IE EEE

ENT ETETEN nf ur EXTIDe

Echedns ejeuu |] uovEqu) 022 CUVE

PAUNON] EPET Sur or |

HOSN] PET GE

LE) BueBsS ed 2I2T EE

BIEIOIONIQ Etuipaqens]| 1qu doxa]  912T EE)

CGT) EULE ETUT EUX

CLIENT | DUEQYIESONESSO| Peer FFM]

SAN ep00)| TELE A THEPIOS)

Tobeneqe| jeunes non
enbynuofos wo CAJEMOEUIOA LION 2poa oouossg

Generated by CamScanner
eleuuosied enbleuu es j9 UOISS8U09 ej ap OJeuinu 8j AND {SU ‘PEL EP EIQ EI AE

luesueuLo9 Le auonos e| 8 poddes Jed
= OJeWnu 8j enb SWeUu Sp JeUEUD 8p jure np aUBI EI 10 OIuinu à AJNQ SO
© 1enUEUo ep jeueo np euBI 2] js oueuunu 9 “eBuyeq

: eimujed el  SAL9SUL HOP LEUSQUO} K

Na El SP LONISOd &j & JUPPUOSELCS BDD

D
&
sgide auanos anbEU u)
ONE 1: F SSI

| SHOJ8nUO9 sep sNSSSp-NE JUALISJEIPEULU NO [OS NP IDE & SU ISS QAULIP 8Q

06 AUSINET ENS CDUONUT  HELT
SUSOSAENS Wine ot E
os ‘suason wnaidoylAr3l upuugoIE]
œ SSUSSun EsEdEn TU
os SOPIOMISY EZUEAS| TT
œ DEEE TEE) = TS
55 TONPUSPONU SISdOS ETS] ER
œ TERERE UK U| ÿ :
GE EEE ATEN T
| 5 RUOQEE SaqUeEn S6rT
œ TSSNSI Q HSISMSSOE sa1odUo| RC
| œ IPSiqpIiu SES) Sp nopol TT |
Œ RENTE) ÉD EURE DS:
D SSUSUNOUEX ejpneJs| PUS] HET |
GE Se Jens Non CaNOpUUOUNIE s
œŒ RURUUTE) |
œŒ UAGESODEU INDES) Ÿ E
| œ SOPIOdESDIENT SEUNUAUR PO UON] EEE |
œ VEUT Un IAX OT TAUE) ini Er |
œ IDE EOUUE 1
Œ EERe dE EUOpIOPOEON|
œŒ Sas aq UOTE euTopo
œ ESA EPA
| Œ FHPOPIESEUE PSE)
Œ BA FAN
Œ TPUAUId Ed)
Œ LT)
Œ TOTESSOT SEA
Œ EMAUEOIDIUT EXOPEUTE A
œ SSTSUOQE EXOpEN NS
œŒ
œŒ ELU
Œ LTETTT)
Œ ELU
DONPTOE ET
f Tu DANSE
s'wa onbynuorss moy | ououon on | péter

En

Generated by CamScanner
(9) Usage des ph
A Lg de traitement de bols : L'usage des produits toxiques de

tgiements MVgLAUr at peus Stiicte surveillance, dans le cadre des lois et
(S) Réduction de l'{t ans éviter la pollution des œaux et de la floro.

mettre À {à dispositi NpaGE eur la faune sauvage : lo concessionnaire s'engage à
aulrés que Done on personnel, au prix Goûtant, des sources de protéines
sent interdites L ESS chasse loutos los activités 1iéos à la chasse commerciale
chasse elle-t S TAN 1e cadre de l'exploitation torostièra. Il s'agit notamment de la
RE n e mème, du commerce de la viande, du transport par des véhicules de la
: &è &, et du commerce d'armes où de munitions Le concessionnaire informera le

Mel et appliquera un régime disciplinaire stnict à l'égard de tout agent
contrevenant

B + CLAUSES PARTICULIÈRES

Article 43: Charges financières

Ces chaiges sont fixées pour chaque année budgétaire par la Loi de Finances. Le
paiement de ces charges se fait conformément à la réglementation en vigueur, Les charges
financières comprennent:

TAUX

| Le redevance forestière annuelle assise | Taux plancher fixé par la Loi de Finances (1 000
| Sur la superficie FCFAVha/an) plus l'offre additionnelle du titulaire de
( 50 FCFA/ha/an = 4 250 FCFA/ha/an

32.

age __
{La exportation _ L

| Rent 1 des capacités de
{populations niveraines à s'autogèrer

Article 14: Le concessionnaire est réputé participer financièrement à la réalisation
structures socio-économiques par le pourcentage de la redevance forestière qui est
fixé annuellement par la loi de finances et qui doit être reversé au profit des communautés.

Tous les autres engagements du concessionnaire devront être négociés avec les
populations intéressées lors des réunions de concertation préalables au classement de la
concession et au démarrage des activités d'exploitation et seront consignés dans le cahier
de charges de la convention définitive d'exploitation.

Article 15: Obligations en matière de transformation du bois et d'installation
industrielle

La S. F. W. est en partenariat industrielle avec la Société Camerounaise de
Transformation de Bois (SCTB), détentrice du matériel de 1°° et 2° transformation de bois à
Yaoundé.

TS .
“LE MINISTRE DES FORETS
_ ÉTIDE LA FAUNE

LE TITULAIRE DE LA
CONCESSION FORESTIER
FE “4

Fall Af:Senerated by CamScanner
